VIA EDGAR January 4, 2012 Mr. Craig D. Wilson Division of Corporation Finance Securities and Exchange Commission treet, N.E. Mail Stop 4561 Washington, D.C. 20549 Re: Interactive Intelligence Group, Inc. Form 10-K for the Fiscal Year ended December 31, 2010 Filed March 16, 2011 Form 10-Q for the Quarterly Period ended March 31, 2011 Filed May 9, 2011 File No. 000-27385 Dear Mr. Wilson: Interactive Intelligence Group, Inc. (the "Company") is in receipt of the comment letter dated December 19, 2011 (the "Comment Letter") from the Division of Corporation Finance of the Securities and Exchange Commission (the "SEC"). Per a telephone discussion between Ryan Rohn of the SEC, our outside auditors and our outsidecounsel, we hereby respectfully notify the SEC of the Company's intent to respond to the Comment Letter on or before January 9, 2012. If you have any questions or comments, please telephone the undersigned at (317) 715-8412 or our outside counsel, Janelle Blankenship at (317) 569-4881. Very truly yours, /s/ Stephen R. Head Stephen R. Head Chief Financial Officer Enclosures cc: Ryan Rohn
